Wilde, J.
This is an action upon an alleged breach of the defendants’ covenant for quiet enjoyment of real estate by them conveyed to the plaintiff. The defendants were guardians of five minor children; the said Emery being the guardian of three of them, and the said Dee of the other two. And they, in their said capacities, being duly licensed by the probate court, sold and conveyed to the plaintiff a certain dwelling-house and land, as the property of the said minors ; and, with other covenants, covenanted with the plaintiff that he, his heirs and assigns, should forever peaceably hold and enjoy the premises free from the lawful claims and demands of all persons. It is admitted that the plaintiff has been since lawfully evicted therefrom, by Thesta Dana, by virtue of a mortgage deed of the premises from the father of the said minors.
The questions are, whether the defendants are personally liable ; and if so, whether their covenant is to be considered joint or several.
The first question we consider as settled by a current of authorities, and as no longer an open question. The principle is, that when a party contracts en auter droit, having no authority to bind his principal, he is to be held personally liable. Otherwise, the other contracting party can have no remedy *67for a breach of the contract. It is true that the defendants were not under any obligation to make the covenant in question, and some other covenants in the deed, such as the covenant of seizin, &c. But the purchaser undoubtedly took the deed in reliance on all the covenants as valid and binding covenants; and he had a good right so to rely for his security.
This consideration, however, has no bearing on the other question, viz. whether the covenant was joint or several; for in either case it may be equally valid, although not equally beneficial to the covenantee; as, in the former case, the cove nantors would be mutually bound for each other. This question, therefore, must be decided by the rules of construction, as established by the principles of the common law found in the authorities. These rules are laid down by Platt, in his treatise on covenants, Part. I. c. 3, § 2, and are fully supported by the cases there cited. Where two or more persons covenant with another by the words “ we covenant,” the words indicate a joint covenant, and are to be so considered, unless from the whole contract it should appear that such was not the understanding of the parties. If two covenant generally for themselves, without any words of severance, or that they, or any one of them, shall do such a thing, a joint charge is created. So as to implied covenants, as on the word “ dimiserunt,” if a declaration alleges, as a breach, that at the time of the demise a stranger was seized in fee, so that the lessors had not a right to demise the premises, it must be against both the lessors. But a breach by the tortious act of one of the lessors will support an action against him alone. A leading case on this head is Coleman v. Sherwin, reported in 1 Salk. 137, and other books. In that case, the plaintiff declared that the defendant and one J. S. demised to the plaintiff for seven years, virtute cujus he entered and was possessed ; and the defendant and one A., by his command, entered upon the plaintiff, and turned him out of possession; and that neither the defendant nor the said J. S. had or ought to have demised the premises, but, at the time of the demise, one R. *68was seized thereof in fee. And it was held that as the interest granted by the word dimiseruni was joint, so was the covenant imported by it; and then as to the breach of their being not seized at the time of the demise, the action ought to have been against both the lessors, and could not be maintained against the defendant alone; But as to the tortious entry, the action was well enough against the defendant only; for it was his own act, and in construction each did demise, and it was a several covenant as to their own acts subsequent. S. C. Carth. 97. Comb. 163. 1 Show. 79. This principle, and the distinction, are supported by various authorities before and after the said decision; 2 Stephens Nisi Prius, 1130,1131; and its correctness does not appear to have been ever questioned. And it is decisive in the present case. The defendants’ covenant was for quiet enjoyment against the lawful demands of all persons; and the breach is by a party having a paramount title, and not by any subsequent act of the defendants.
As to the question of damages, the general rule is, that they are to be assessed to the value of the land at the time of the eviction. But this rule might operate unjustly in the present case;' for Thesta Dana, by whom the plaintiff was evicted, had a mortgage deed only, the amount due on which does not appear. But it does appear that the same is not foreclosed; and the equity of redemption may be valuable. The plaintiff, therefore, may restore himself to possession, by paying the mortgage debt and interest, and the costs of suit. And to this amount only he is entitled to recover; and even this will operate hardly upon the defendant Dee, who probably trusted to his co-defendant to examine the title, and to prepare the deed. He is by law responsible, however, for his negligence and carelessness. But in the settlement of his probate account, there seems to be no objection to the allowance of the amount of the mortgage debt to his credit; and thus he may be indemnified, except for costs and expenses, for which he has no indemnity and must probably bear the loss; for the minors certainly ought not to be chargeable, in law or equity, for the negligence or the mistakes of their guardians. The rule *69laid down was adopted in Tufts v. Adams, 8 Pick. 550, and confirmed in White v. Whitney, 3 Met. 81. And it seems founded on a principle of reciprocal justice. The plaintiff is entitled to indemnity, and no more; and to compel the defendants to pay the full value of the estate would he .unjust, if it exceeded the amount of the incumbrance. If such is the fact in the present case, judgment will be entered for the plaintiff, for the amount of the mortgage, including interest, and the costs of the suit against him by the mortgagee, who will be accountable to him for the rents and profits received by her, if he redeems the mortgage.